Case 3:20-cv-00333-WQH-MSB Document 3 Filed 03/15/20 PageID.14 Page 1 of 2




 1 MADAR LAW CORPORATION
   Alex S. Madar, Esq. (SBN: 319745)
 2
   alex@madarlaw.net
 3 14410 Via Venezia #1404
   San Diego, CA 92129-1666
 4
   Telephone: (858) 299-5879
 5 Fax: (619) 354-7281
 6 Attorneys for Plaintiff
   DON HILDRE
 7
 8                           UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11 Don Hildre, Individually and on Behalf        Case No. 3:20-cv-00333-WQH-MSB
   of all Others Similarly Situated,
12                                               NOTICE OF SETTLEMENT OF
                 Plaintiffs,                     ENTIRE CASE
13
          v.
14
   Sunlight Solar, Inc.,
15
   DOES,
16
                 Defendants.
17
18
19          PLAINTIFF’S NOTICE OF SETTLEMENT OF ENTIRE CASE
20
21        Plaintiff respectfully notifies the Court that the parties have entered into a
22 settlement agreement to resolve all claims arising in this subject action. Pursuant to
23 the terms of the settlement agreement, plaintiff will file a Notice of Dismissal
24 (“Dismissal”) with the Court no later than May 1, 2020.
25        Plaintiff is filing this Notice of Settlement with Defendant’s approval and
26 permission.
27
28
                                                                Case No. 3:20-cv-00333-WQH-MSB
                                                                      NOTICE OF SETTLEMENT
Case 3:20-cv-00333-WQH-MSB Document 3 Filed 03/15/20 PageID.15 Page 2 of 2




 1 Dated: March 10, 2019
 2                            MADAR LAW CORPORATION
 3
                              By                  s/ Alex S. Madar
 4
                                                 ALEX S. MADAR
 5                                              Attorneys for Plaintiff
 6                                                    Don Hildre
                                              Email: alex@madarlaw.net
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -1-             Case No. 3:20-cv-00333-WQH-MSB
                                                              NOTICE OF SETTLEMENT
